Case 1:20-cv-01269-CMA-STV Document 43 Filed 03/29/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01269 CMA-STV

  COLONY INSURANCE COMPANY,

          Plaintiff,

  v.

  BRISTLECONE MONTESSORI SCHOOL
  RUTHANN SHERRIER
  JESSICA TERRIZZI CALDWELL
  R.W., a minor, individually and by and through his guardian and next friend, Tina Satch
  DOES 1-10,

       Defendants.
  ______________________________________________________________________

                                  ORDER
  ______________________________________________________________________

  Magistrate Judge Scott T. Varholak

          This matter is before the Court on Plaintiff Colony Insurance Company’s (“CIC”)

  Second Verified Motion for Alternate Service of Defendant Bristlecone Montessori

  School and for Enlargement of Time (the “Motion”) [#41], which has been referred to

  this Court [#42]. For the following reasons, the Motion is GRANTED.

       1. BACKGROUND

       This insurance coverage action arises out of a lawsuit filed in connection with

  injuries a minor allegedly sustained while attending Bristlecone Montessori School.1

  [#41 at 2] Bristlecone Montessori School (“Bristlecone”) is Plaintiff’s named insured,

  and is named as a defendant in the underlying action. [Id.] Plaintiff CIC provided
Case 1:20-cv-01269-CMA-STV Document 43 Filed 03/29/21 USDC Colorado Page 2 of 5




  Bristlecone with a defense under a reservation of rights and retained James Murdock at

  Taylor Anderson, LLP as their defense counsel.           [#41-1 at 4]   Later, and due to

  coverage issues that arose in the underlying action, CIC filed the instant action. [Id.]

  CIC has been unable to serve Bristlecone, despite numerous efforts. [#41 at 4]

      CIC previously moved for alternative service of Bristlecone, which this Court denied,

  finding that CIC had not made sufficient attempts at service to satisfy the Court that

  alternative service was necessary. [See generally #34] In this renewed motion, CIC

  asserts that it attempted to serve Bristlecone at its last known place of business, by

  mail, and through its registered agent. [#41 at 4] It further asserts that Bristlecone’s

  last known address is under construction and that Bristlecone had not operated at that

  address for approximately a year. [Id.] Google Maps lists the school as “permanently

  closed.” [Id.] Bristlecone’s last registered agent has resigned and a new registered

  agent has not been appointed.         [Id.]   Bristlecone has attempted to serve a former

  Director of Bristlecone—Ms. Ruthann Sherrier—but she asserts that she is not an

  appropriate person to serve on behalf of Bristlecone. [Id. at 5] CIC has been unable to

  locate any “owner” of Bristlecone and Ms. Sherrier indicates that no such owner exists.

  [Id.] Bristlecone is listed as “delinquent” with the Colorado Secretary of State for failure

  to file a periodic report. [#41-1 at 2]

         CIC has provided the Court an affidavit in support of the Verified Motion [#41-1],

  as well as affidavits of nonservice and other documentation of service attempts [##41-3;

  41-6; 41-8]. Accordingly, CIC seeks leave of this Court to serve Bristlecone either



  1
     The underlying action is entitled R.W., a minor, individually and by and through his
  guardian and next friend, Tina Satch v. Bristlecone Montessori School, et al., and was
  filed in Park County, Colorado, Civil Action No. 2019CV30064. [#41 at 2]
                                                  2
Case 1:20-cv-01269-CMA-STV Document 43 Filed 03/29/21 USDC Colorado Page 3 of 5




  through the defense counsel retained in the underlying action, James Murdock; through

  Ms. Sherrier; or through Bristlecone’s board members. [#41 at 6-11] CIC also seeks

  additional time in which to effect service. [Id.]

     2. ANALYSIS

         Federal Rule of Civil Procedure 4 governs service of a summons and complaint.

  Pursuant to Rule 4(e)(1), an individual within a judicial district of the United States may

  be served by “following state law for serving a summons in an action brought in courts

  of general jurisdiction in the state where the district court is located or where service is

  made.” Colorado Rule of Civil Procedure 4(f) authorizes substitute service. When the

  party attempting service “is unable to accomplish service . . . the party may file a

  motion, supported by an affidavit of the person attempting service, for an order for

  substituted service.” Such a motion shall state:

         (1) The efforts made to obtain personal service and the reason that
         personal service could not be obtained, (2) the identity of the person to
         whom the party wishes to deliver the process, and (3) the address, or last
         known address of the workplace and residence, if known, of the party
         upon whom service is to be effected.

  Colo. R. Civ. P. 4(f).

         If the court is satisfied that due diligence has been used to attempt personal

  service, that further attempts to obtain personal service would be to no avail, and that

  the person to whom delivery of the process is directed is appropriate under the

  circumstances and reasonably calculated to give actual notice to the party upon whom

  service is to be effective, it shall: “(1) authorize delivery to be made to the person

  deemed appropriate for service, and (2) order the process to be mailed to the

  address(es) of the party to be served by substituted service, as set forth in the motion,

  on or before the date of delivery.” Colo. R. Civ. P. 4(f). For substitute service to be
                                                3
Case 1:20-cv-01269-CMA-STV Document 43 Filed 03/29/21 USDC Colorado Page 4 of 5




  valid, it must comport with due process by being calculated “to apprise interested

  parties of the pendency of the action and afford them an opportunity to present their

  objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).

         The Court is now satisfied that “due diligence has been used to obtain personal

  service or that efforts to obtain the same would have been to no avail.” Colo. R. Civ. P.

  4(g); see also Colo. R. Civ. P. 4(f). Plaintiff has made numerous attempts to serve

  Bristlecone and all evidence suggests that the organization is no longer operational.

  The Court finds that there are no identifiable authorized agents to receive service on

  behalf of Bristlecone and that further attempts at traditional service would be to no avail.

         The Court further finds that service upon Ms. Sherrier and Bristlecone’s board

  members is appropriate because they are involved in the management of Bristlecone.

  The Court also finds that service upon Bristlecone’s defense counsel in the underlying

  matter, James Murdock, is appropriate because he is “in the best position to apprise [his

  client] of the [coverage] action and provide him with the summons and complaint” and is

  “reasonably calculated to give actual notice.” State Farm Fire & Cas. Co. v. Webb,

  2019 WL1296632, at *1–3 (D. Colo. Mar. 21, 2019); see also Allstate Ins. Co., v. Cruz,

  No. 20-cv-03139-DDD-MEH, 2020 WL 7421389, at *1 (D. Colo. Nov. 18, 2020)

  (“[S]ervice on an attorney may be proper under Colorado's separate agent-service

  rule.”). Finally, the Court finds that service upon these individuals is calculated under

  the circumstances to provide Bristlecone with notice of this action and afford it an

  opportunity to mount a defense. Mullane, 339 U.S. at 314.




                                               4
Case 1:20-cv-01269-CMA-STV Document 43 Filed 03/29/21 USDC Colorado Page 5 of 5




         Accordingly, the Verified Motion for Service by Publication or on Defense

  Counsel and Request for Enlargement of Time to Serve Defendants Bristlecone

  Montessori School [#41] is GRANTED.

         It is ORDERED that Plaintiff shall provide substituted service of process to the

  following individuals pursuant to Colo. R. Civ. P. 4(f):

         (1)      Ruthann Sherrier;

         (2)      Each of Bristlecone’s identified board members, including Audrey

               Benecke, George Benecke, Caroline Burns, and John Burns. [## 41-11; 41-

               12]; and,

         (3)      Bristlecone’s defense counsel in the underlying matter, James Murdock at

               Taylor Anderson, LLP.

         It is further ORDERED that Plaintiff shall have an extension of time up to and

  including May 17, 2021, in which to effect service upon Defendant Bristlecone.

         It is further ORDERED that the Status Conference set for April 6, 2021 at 10:15

  AM is VACATED and RESET for May 25, 2021 at 9:15 AM.

         The Clerk of the Court is instructed to mail a copy of this Order to Defendant

  Ruthann Sherrier.



  DATED: March 29, 2021                             BY THE COURT:

                                                     s/Scott T. Varholak
                                                    United States Magistrate Judge




                                                5
